378DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Deluca (Registration No. 32408) on 03/11/2022. Also see interview summary.

	In claims 14 line 2, after the word “processor,”
		Delete “the function estimation hardware logic” and 
		Insert -- “the fixed function estimation hardware logic unit” -- 
	In claim 14 line 4, after the word “and”
		Delete “the fixed function hardware logic” and 
		Insert -- “the fixed function estimation hardware logic unit” --
	In claim 15 line 1 after the word “comprising”
		Delete “a” and 
		Insert -- “the” --
	In claim 16 line 3 after the word “one”
		Insert -- “fixed” --
	In claim 16 line 4 after the word “next”
		Insert -- “fixed” --

		Insert – “fixed” --
	In claim 19 line 8 after the word “the”
		Insert -- “fixed function estimation” --
	In claims 20 and 21
		Cancel claims 20 and 21

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
For reasons for indication of allowable subject matter, see Non-Final office action dated 05/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182